internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc dom corp 2-plr-119811-01 date date legend parent subsidiary x y date date date date a b c d e a b plr-119811-01 this is in response to your authorized representative’s letter dated date requesting a ruling on behalf of parent that under sec_1504 of the internal_revenue_code the code the service waive the general_rule of sec_1504 of the code additional information was received in a letter dated date the information submitted indicates that parent files its federal_income_tax returns using the accrual_method of accounting and a taxable_year ending september prior to date parent was not a member_of_an_affiliated_group of corporations on date parent acquired all of the stock of subsidiary parent filed a consolidated federal_income_tax return for its taxable_year ending date that is the taxable_year that included date that return included items of subsidiary for the period beginning the day following date through date the parent group ie the group consisting of parent and subsidiary filed a consolidated federal_income_tax return for the taxable_year s following the year ending date on date parent transferred its net assets including all of the outstanding_stock of subsidiary to x in exchange for an a interest in x individuals a b c d and e transferred funds to x in exchange for the remaining b interest in x parent’s transfer of all of the subsidiary stock to x resulted in subsidiary ceasing to be a member of the parent affiliated_group as of the close of business on date consequently parent filed a consolidated federal_income_tax return for the year that included date which included the items of subsidiary only for the period through date subsidiary filed a separate federal_income_tax return for the period from the day following date through the end of its taxable_year and for the following taxable_year s on date x distributed all of the outstanding_stock of subsidiary to parent the date distribution the business_purpose of the date distribution was to enable x to obtain financing for expansion of the business it directly conducted such financing was difficult to obtain while subsidiary whose business had had poor results for a year or more preceding the date distribution was owned by x also on date and subsequent to the date distribution parent transferred the subsidiary stock to y which was then and always has been an entity wholly owned by parent and disregarded for tax purposes under sec_301_7701-2 and sec_301_7701-3 because y is disregarded for tax purposes parent is treated as owning the stock of subsidiary directly and therefore parent and subsidiary may constitute an affiliated_group_of_corporations within the meaning of sec_1504 of the code parent has represented and has submitted information indicating that the disaffiliation of subsidiary on date and reaffiliation of subsidiary on date will not secure for the parent group parent or subsidiary a benefit of a reduction in income increase in loss or any other deduction credit or allowance that would not otherwise be secured had the disaffiliation and reconsolidation not occurred including but not plr-119811-01 limited to the use of a net_operating_loss or credit that would otherwise have expired this representation forms a material basis for the issuance of this ruling letter sec_1504 of the code provides that if a corporation is included or required to be included in a consolidated_return filed by an affiliated_group for a taxable_year which includes any period after date with respect to periods after such cessation such corporation and any successor of such corporation may not be included in any consolidated_return filed by the affiliated_group or by another affiliated_group with the same common parent or a successor of such common parent before the 61st month beginning after its first taxable_year in which it ceased to be a member of such affiliated_group section dollar_figure of revproc_91_71 1991_2_cb_900 grants an automatic waiver of the general_rule of sec_1504 of the code for taxpayers requesting a waiver and meeting the requirements of revproc_91_71 if a taxpayer qualifies for the automatic waiver of revproc_91_71 sec_3 the procedure described therein is the exclusive procedure available for obtaining a waiver of the rule contained in sec_1504 revproc_91_71 sec_1 the automatic waiver of dollar_figure of revproc_91_71 generally applies to any corporation that ceased to be a member of a group and rejoined the same group for purposes of revproc_91_71 the same group means a group that remains in existence within the meaning of sec_1_1502-75 of the income_tax regulations revproc_95_71 sec_4 the automatic waiver in revproc_91_71 does not apply in this case because the parent group ceased to exist as a result of the disaffiliation of subsidiary the only subsidiary of parent on date see sec_1_1502-75 based on the information submitted and representations made it is concluded that application of sec_1504 of the code is hereby waived provided that parent and subsidiary constitute an affiliated_group_of_corporations within the meaning of sec_1504 parent and subsidiary may join in the filing of a consolidated federal_income_tax return beginning with the day following date and for subsequent years no opinion is expressed about the tax treatment of the transaction under any other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above ruling temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusions in the ruling see dollar_figure of revproc_99_1 plr-119811-01 i r b however when the criteria in dollar_figure of the rev_proc are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated sincerely yours associate chief_counsel corporate by edward s cohen chief branch
